Citation Nr: 1546650	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease (DDD) and degenerative changes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976 and from June 1979 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In that decision, the RO denied entitlement to service connection for DDD of the lumbar spine (claimed as low back pain).  The issue has been recharacterized in light of the additional diagnosis of degenerative changes as discussed below.

In November 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record in the paper claims file.  In December 2013, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's lumbar spine DDD and DJD are related to his in-service low back injury.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar spine DDD and DJD were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

On the March 2010 VA examination, the Veteran was diagnosed with lumbar spine DDD and degenerative changes.  He has thus met the current disability requirement.

In addition, a June 1983 service treatment record reflects that the Veteran complained of low back pain as the result of an injury incurred while wrestling.  He has thus met the in-service injury requirement.

The dispositive question in this appeal is thus whether the current lumbar spine disability is related to the in-service injury.  The only medical opinion on this question is that of the physician's assistant (PA) who performed the March 2010 VA examination.  After reviewing the claims file in May 2010, the PA noted the in-service injury and 1995 back surgery reported by the Veteran although not documented in the claims file.  He noted that the Veteran began VA treatment in 2006 and the first specific complaint of low back pain was in 2008.  The PA noted that the person who did the 1995 surgery would have relevant information as to the etiology of the low back disability but that, given that the injury was in 1982, surgery was in 1995, and the VA examination was not until 2010, "I cannot say without resorting in mere speculation that his current back condition is related to his military service or not."

The PA's opinion does not constitute evidence against the claim.  See Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  In addition, the opinion is flawed for several reasons.  First, the records of the 1995 surgery were subsequently received, and the PA thus did not have all of the relevant medical evidence before him at the time of his opinion, which was based in part on the absence of this evidence.  Second, the Court has held that medical statements that etiology opinion would be speculative are disfavored.  See Jones v. Shinseki, 23 Vet.  App. 382, 390 (2009).  Most importantly, the PA improperly relied on the absence of medical evidence between the time of service separation and the Veteran's first complaint during VA treatment of low back pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In this case, the Veteran indicated in his written statements and DRO and Board hearing testimony that he experienced worsening back symptoms from the time of the in-service low back injury.  The Board finds this testimony competent and credible, and that the continuous symptoms are indicative of a relationship between the current lumbar spine disability and the in-service low back injury.

The evidence is thus at least evenly balanced as to whether the Veteran's current lumbar spine DDD and degenerative changes are related to the in-service low back injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine DDD and degenerative changes is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).



ORDER

Entitlement to service connection for lumbar spine degenerative disc disease (DDD) and degenerative changes is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


